
	

114 S1972 IS: Airline Access to Emergency Epinephrine Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1972
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Kirk (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require air carriers to modify certain policies with respect to the use of epinephrine for
			 in-flight emergencies, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Airline Access to Emergency Epinephrine Act of 2015.
		2.Regulations relating to epinephrine on aircraft
 (a)Clarification relating to use of epinephrine ampulesNot later than 30 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall clarify, and shall require air carriers to clarify, that 1:1,000 epinephrine ampules included in emergency medical kits carried on aircraft before such date of enactment are intended to be used for the treatment of anaphylaxis.
 (b)Requirement for air carriers To carry epinephrine auto-Injectors on aircraftNot later than 180 days after the date of the enactment of this Act, the Administrator shall require an air carrier—
 (1)to carry on each aircraft operated by the air carrier not fewer than 2 packs of epinephrine auto-injectors, one pack for use on individuals weighing less than 66 pounds and one pack for use on individuals weighing more than 66 pounds;
 (2)to use those epinephrine auto-injectors as the initial treatment for anaphylaxis; and (3)to replace those epinephrine auto-injectors upon expiration or use.
 (c)Training requiredNot later than 180 days after the date of the enactment of this Act, the Administrator shall require air carriers to provide crewmembers with initial and recurrent training, developed based on the advice of experts, on how to recognize the symptoms of an acute allergic reaction and how to administer auto-injectable epinephrine.
 3.Report on air carrier policies relating to passengers with food allergiesNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing—
 (1)the policies of air carriers in effect as of the date of the report with respect to the accommodation of passengers with food allergies, including policies relating to communication with passengers, seating accommodations, food service, and emergency procedures;
 (2)the extent of variability of such policies within and among air carriers; (3)the extent to which passengers can determine what the policies of an air carrier with respect to the accommodation of passengers with food allergies are before making a flight reservation on an aircraft operated by the air carrier;
 (4)the extent to which employees of air carriers are trained on, aware of, consistently adhere to, and enforce such policies;
 (5)the efforts that would be necessary to develop a model policy with respect to the accommodation of passengers with food allergies that could be made available to and adopted by all air carriers;
 (6)the incidence of requests made by passengers with food allergies for accommodation by air carriers; (7)the incidence of in-flight allergic reactions for which medical intervention is requested and the prevalence of the use of epinephrine for such incidents;
 (8)the incidence of emergency landings made because of suspected or known allergic reactions in flight; and
 (9)the approximate cost of such emergency landings to air carriers. 4.Air carrier definedIn this Act, the term air carrier means an air carrier or foreign air carrier, as those terms are defined in section 40102 of title 49, United States Code.
		
